Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
The appellant was convicted of an assault with the intent to commit murder. A motion for a new trial, and also in arrest of judgment, was made.
The errors assigned are, first, the admission of improper testimony; second, error in the instructions of the Court; third, insufficiency of the indictment; and fourth, that the verdict is not warranted by the evidence.
None of these assignments can be sustained. A general objection was interposed to the admission of the evidence complained of; this has been repeatedly held to be insufficient. The instructions are clear, forcible, and correct. The insufficiency of the indictment should have been taken advantage of by demurrer, and the evidence was sufficient to warrant the verdict.
Judgment affirmed.